          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
            allowing action        6-2 Filed as
                            to be maintained 03/23/21    Page 1- of 33 PageID #: 422
                                                a class action
                                                                            certified 2017-07-24 doc 1




         tn·-~J·:~·t:;;~_:                   ::.~r.:~~\.fT.~~S .J)Ir.:·.L'l-1IC~'I                                         C~C\tJI~.T·
         ~~}CJCJ·~:_:;_-_i_;_;~r·.l'-;                         l}IS-~rr-~~IC~;f                      C~l~            :·~E\:/             YC;f{K
                                                                                                                       - - - - - - - -X

         ~\I~.i::.F:;_~~'?                   ~•.-::              f;T:"I=z~~y· r                    IJ()f-I~·J          iv1£l~(~_r:,D()                  i          rvt!\l~"CJr~I;
         :>~~>::~,x    r.<. ( ·:- -~----~_:·u.'r                               I~2\C-.c~             .-:~_nc1          tl·J·:::; J:,J.X:,1'.T()t-J.Z\.L
         l~~-3~-)C,::~~~LJ:. r'T::_:;:~                                   J?C?J<           ~C'll.C              .~\.TTVl:.:.:ct~l-2~1-~'J:                           C)J?
         C~C>~:--.--      r:··                        :1~: ~~,(-_?I?"I,;: ~




         r.: .:-:~; ~L;F: r        ,:_r .,                     I~? :E~1:J1~: 7-\ff          r        S:?~ c          ret c~. y:y               c~       r:         ~La f) C) ·r-         ;
         '.fL.}~         u·f.-·l I           ·:~:·Ti.i)
                                          S'IArr E~S DEP t'~r::lt;~~IF~1:~'T C'JJ:, Ll:. B()f.~;
         :;;r:~.R~:;z-~~r:.~_-} ~~-:<.:-::~~~u~:~\:,. J\::;__~;j_st..3:ot ::~~.:.~{_~:::-et:a:c~i c!t
         T.~t:~L:c;_~~             f():~:·                       :C;r,;;;-1c;)'1Ttt':l.~'"'c                         f~·t~:J.nd.ax·d.s;                              I)}iiL::f..JI:t)
         ~..J   ,.    r; --'. \'   ·~,                  ,        j) ~l    :c E:(~-:~ c) 1·              ?       ()   f f ic; t:; CJ f }~ f.~c1e:r:' a.J
         C~c:r.:       L1:·.· <:·i:: C~CI:.q?J ia.n.z.::L~;                                                          ·tb.e C:F;~;·I.C~I~ ()}"                                                                                  ·.t•
         r~~D E: .~.: :~·~ :~:                        r.•   :-:.=; I,_~·~CI{.l'i·~T'               CCJ~·,IPiji:\1:.: (:}::_: ~                          tJI~I;S()l\f                 l\      <;



         RC>. ·.:~_;:~__ -_-:-; _i_~~::~ ·~·~ J~ -~·:; F~,            c1 f tb.c.: s t~.:l tc. r) f r~J e ;..-?
                                                                               GO\?C: }.·n_ ~.)~c
         ~y· c: s_- r.~ ~          "L/~1;,.,7 I~~                         ~C ~
                                                      J:Ji:\YII'·J.f;; ItJ.l3. u ;: : t J~~ ia.1 (~C)lTIJ~l.i s ··~
         s .i c..; :~l·::: ~:_·· ;:;. :: t. 11 '::: S t: a ·te c;f !\i 2~-·1 :t c :;.:.·}." ; tl1:::: l·.JE~--;~                                                                                                    C·.i       .   ~   .. •

         ~t::-: 1 Ht: ;~.·/:~--~-;.:=:: [1E~l?Ar:.i"fi·IE:l"~I1 ·:)~F iJ-iBO}< t t:b.{:~ f~1JII~D~..­                                                                                                       :·-<   'N-=--:J
                                                                                                                                                                                                                   ····-,···
         JNG AU0                                      ~OPSTliUCTJry~                                                 TRADES CUU0CIL OF

         Il'-JDrl::;·i.=.~::{                                  ?':.J01J        (_:(J~~J·srr_RtJ(~·TIOI·~                                  Tl\J:DL;S~CP~Y                           I3CJl-...FJ)
         OF           URE~~                                    A~FAIRS                             FUND; and the NEW YORK
         PLP:t~J                r·~_,.~~                       I~l-~~• ~.iJ\fl£J(;,                            INC~"'       ,


                          ~-~      .......             ...,.      --      -·     .......   "'-'W      ......    --     -        ......    -·   ~.....        .._     -      ..__     -            -X                   (
                     DENNIS R. YEAGER, ESQ.
                     423 1\le::::t: llGt:h                                                         s·trc·~t
                     New York, New York 10027


                     WII,l,I?\1-I D. KBLLS, :SSQ,
                     1790 E:r:-CJ{-l(~~~~~·a.yr - 1 Ott~ F.1C)Or
                     New York, New York 10019

                     1\tto:t:--nGJ.tS                                     fv.c Pla.~.11tiffs


                     P.!)l;J~                 ~r..                (~·Ul<F...?~l~,                     E:S(~ ~
                     Utlit.c;Cl                                St~~~~tE.~.s                J;.t:tc)J~J.lE-.:~i.                          fc)r t.J.-le                    Sotltb.E.~rn.                 District

                     Unit~d Stetes Court Hcuse
                     New York, Now York 10007
                       JOEL B. HARRIS, ESQ.


                                                                                                                                                                                                                                              0640
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
            allowing action        6-2 Filed as
                            to be maintained 03/23/21    Page 2- of 33 PageID #: 423
                                                a class action
                                    certified 2017-07-24 doc 1


                                                                                                                             '   .. ..

              LOUIS J. LEFKOWITZ, ESQ.
              Attorney General, State of New York
              Two World Trade Center
              New York, New York 10047
              Attorney for Defendants
                ·LLOYD G. MILLIKEN, ESQ.
                 Assistant Attorney General

              WAJ~T8H.         H.    COLLEl:\AN, ESQ.
              DOF:AfJ r        c:<)L,LI~J:t.Z\1~ r    () y I"IP;il:zt"\ I   PI~LIIJIO    &     DUtlNB'      I>~   c.,
              1140 Avenue of the Arneric2s
              New York, New York 10036
              Attorneys for Building and Construction Trades
                Council of New York, etc.

              ROBERT G. BENISCH, ESQ.
              BERJYil\I'J J      Pl'~I. E~1 7     G.C)IJ)S~rEIJ':J          & BEl~J"JX:\J:J,      ESQS.,
              500 Fifth Avenue
              New York, New York
              Attorneys for The New York Plan for Training,
                Ir19 . , etc.

              HOBERT J. FINK, ESQ.
              F'I{.El'1CB: 1     }?IN I(,       Jvtl\RIZI~E~     ·~    NICC . ~LLIOI\J   I'    ESQG    ~
              110 East 42nd Street
              New Ycrk. N?w Ycrk J0017
              At~Lo.r·n~;)'b         fo:c tL.e 1\ie\v Yo1:J-<. P la.r.t                  fC"~l:    ;=r.L"a.in ing·,     l11c ~
               etc.




                                                                                                                                         oMr
         1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC
            allowing actionDocument 6-2 Filedas
                            to be maintained  03/23/21   Page -3 of 33 PageID #: 424
                                                a class action
                            certified 2017-07-24 doc 1




            LASIGm, D. J.

                       This case, brought on behalf of minority persoLs

            seeking training and employmen-t in thE N'"'"'' York ccmstruc--

            tion industry, challenges the affirmative action plan,

            { "tLe Nev.J   ~t'ork   Plan") ·v.rhich cnrren tly qoverns   Ff~der;.:d_   ar:d

           State assisted           ~onstruction    projects in New York City.



            York Plan fails to guarantee equal protection and the

            ri~:rht   to equal employment opportunities as required by

            the United States Constitution, 42 U.S.C. §1981 and Execu-

            tive Order No. 11246.            At issue also is the validity of

            federal and state attempts to pre-empt local government

            efforts to impose affirmative action              requirements which

            are more rigorous than those contained in the New York

            Plan, althm;gh our d.ed sian in ~it_}:__~!~- D~~~~ond, 379 F.
                             S.D.N.Y.
            Su.j_::p. 503 (/.L974) has at least pari:i.al1y disposed of this

            aspect of the case.

                        The plaintiffs are Albert Percy, Manuel R. Mejia,

            and J-ohn Mercado, who move to represent a class of fellol'l

            black and Spanish-surnamed individuals seeking employment

            in the construction industry, and two organizations,

            Fight Back and National Association for thE; Advancement

            of Colored People (NAACP) .             Defendants are the Secretary

            of Labor, the United States Department of Labor, the

            Assistant Secretary of Labor for Employment Standards,



                                               l.



                                                                                              0642
         1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC
            allowing actionDocument 6-2 Filedas
                            to be maintained  03/23/21   Page -4 of 33 PageID #: 425
                                                a class action
                           certified 2017-07-24 doc 1




           the Directol:' of t:he Office c.f Federal Contract Co;npli-

           ance, and. the Office of Federal         Contract~       CompLiance,



           Yo:r:J<:. y the Indust:ria1 Commissioner of the Stat:\:': of Nev,r

           York and the New York State Department of Labor (state

           defend.al'!ts); and tbco Building a.n.d Construction 'i'radc:;s

           Council of Greater New York, the New York Building and

           Construction Industry Board of Urban Affairs Fund (Fund)

           and the New York Plan for Training: Inc.                  (private defend-

           a.nb3).

                        Plaintiffs seek declara.t.ory rcli•o::f and an injunc-

           tion ordering the federal and state officials to abandon

           the New York Plan,       to withdraw memoranda \vhich prohibi. t

           local governments from imposing any equal employment oppor-

           tunity requirements       wh~ch   have not        ~Ren   approve~   by

           federal and state Departments of Labor, and to promulgaLe

           affirmative action goals for public construction sites

           which comport with the requirements of the United States

           Constitution, 42 U.S.C. §1981 and Executive Order No.

           11246.       Plaintiff$ move for a preliminary injunction,
                                                                                        ~/
           partial summary judgment and a class action determination.

           All   defendan~s    move to dismiss.         ~e    deal initially with

           those· facts and legal challenges going to t.he validity

           of the New York Plan, and then consider the remaining

           isstJes ..



                                             2.



                                                                                             0643
         1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC
            allowing actionDocument 6-2 Filedas03/23/21
                            to be maintained             Page -5 of 33 PageID #: 426
                                                a class action
                            certified 2017-07-24 doc 1




                       A.     Flc,CTS

                       The New York Plan was established in 1970 to com-



           br:oad erj:.J.al   eTHJ?1C)YD1~r·:t.    oJJlig·a. t:.icJns   011   f·s:dfJJ:aJ. a.n.c.l   ft~:c1c::c-·

                                                           Part I       of the order requires

           that     federally-fund~C::d           contJ:;;;cts include i:l'F:;          provi~>ion


            that:

                             "rl•}Le cont-.ra.ctc,r \·.:rl.l1 r.:.c\·t dis"'-"
                       c:ci.Jn.i.nai:'2 clsJaiilst. <lny· 2IH}7l0S"t.=;f:;:. ()1:~
                       aprJ1ica.nt. fc:c (~lr(pi.c>~{n\c.nt .becatJ..s~s
                       of race, color, religion, sex, or
                       national origin.           The contractor
                       will take affirmative action to
                       ensure that applicants arc employed
                       and t:hc!.t. crq;·,loyeee:~ axe t~reat.ed
                       dt1rir1~l ernployin.c~rlt, t>.Jith_!.'".Jt.:tt :.ceqarc1
                       to their rRce, color, reliaion. sex
                       or national origin.             Sue~ action
                       shall include, hut not be l0nited
                       to t1'1e follO\. ?J..:;_g:  esnp10:ll1r~e.~ . ':~ 1
                       upgrading, demotion, or transfer;
                       recruitment or recruitment ~dver­
                       tising; layoff or termination;
                       rates of pay or other forms of
                       cornpen.sation; and seJ.eci:ion for
                       training, including apprentice-
                       ship." Order at §202.

           The contractor must also unc1ex·take to "comply with all

           provisions of Executive Order No. 11246 ... and of the

            rules, regulations, and relevant orders of the Secretary

           of   Labor.~       Order at §202.

                       The Secretary of Labor is responsible for                                     en~


           forcement of the compliance provisions of the order,



                                                      3.




                                                                                                                    0644
         1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC
           allowing actionDocument 6-2 Filedas03/23/21
                           to be maintained             Page-6 of 33 PageID #: 427
                                               a class action
                         certified 2017-07-24 doc 1




           contained     1n   Parts II illld III .

           .rooter of the Off :i.e:::: of FedercJ J CoJ;trzcct Cornpl.i anc~c:, is



           of the Secretary of Labor.

           Secretary of Labor, 33 Fed. Reg. 2600             (Sept. 4, J968) .)

           Compliance with the order is obtained througt adhsrence



                       An imposed plan., as t.he na.rne i.ndicat:es, it:: a p1al:

           which is imposed by the Secretary of Labor, establishing



           with increasing minority participation each year.                  Eesponsi-

           bi1 i ty for compltancc .rests Hi th indi "1;-:i duc:tJ. contrc.G·tors.

           l\.   hometmvn plan typicc.lly combines t.he efforts o£ local

           contractors and contractors' associations, building



           in the fo:t·rnulaticn of. a plan for vo1unt:ary compliance \>lith

           tlw order.

           obligations fall on the trade as a whole rather than on

           any individual contractor, and can be satisfied by minority

           employment or training on any work performed by the trade,

           whe·ther federally- funded or private.            The borneto-vm plan

           approach holds the unions rather than the individual

           cont.ractors responsible for complying with the a.££irmative

           action requirements.          An administrative corr®ittee assigns



                                            4.




                                                                                          0645
         1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC
            allowing actionDocument 6-2 Filedas03/23/21
                            to be maintained             Page -7 of 33 PageID #: 428
                                                a class action
                                  certified 2017-07-24 doc 1




           Hf.::tir   s1la~-e      go.::.?.lsn t.c: i11di\;id1J.Dl   cz)nt:ra·::.::.to1~·s~   J\ h()ITK.:·to\.·.'n




                                   Bid Conditions (Federal Bid Conditions)                              used



           jects in the geogra                     cal area of the hometown plan.

                         J?o~r·    o.n.y t.:r-ade.s net: iJ(.1=tt.ir::i};:·ati.n.~; .:L11 t.hc hon1et.c\-·tn

           plan, mandatory affirmative action requirements are set

           forth in Part II of the Federal Bid Conditions.



           directly on the individual contractor, rather than on the

           non-particjpating                 trad~     as a whole.

                         Part IV of the Federal Bid Conditions provides

           that tbe faj_Iure of a cvntrac to;~ -to kdke good faith

           efforts       t_c)     meet his fa:Lr shr:n:c-:        c:bli~rati_ons        under "-' home·-

           town pJan can result: in his being placed under Part II

           of the conditions, as well as possible imposition of the

           sanctions authorized by Section 209 of Executive Order

           No.        11246.

                         The federally approved hometown plan in New York

           City, which is challenged heye, is the New York Plan.                                              It

           was submi tt_ed -to the federal government for approval in

           1970 by the Board of Urban Affairs, an entity created

           by the New York Building and Construction Trades Council,




                                                                                                                     0646
         1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC
            allowing actionDocument 6-2 Filedas03/23/21
                            to be maintained             Page -8 of 33 PageID #: 429
                                                a class action
                                 certified 2017-07-24 doc 1




           associations (the Building Trades                                              lcye£s Association

           a Tld ·tl1 e C~er1.e :c a_l C o.n.t:r~ a.c:t ors 1\~~ ~:(::··-:; i . .:~ t:. :i c;n) ~      11 h-t~ lJc~-:. ...r ~los~}~·


           Plan became effective after approval resp2ctively by the

           Mayor        (Executive Order t3l), ths Governor (Executive

           Order 143) and, in August 1971,                                           the Office of Federal

           Contract Compliance.                          The Plan has been extended from tins

           to time and is presently scheduled to expire at the end

           of December, 1974.




           be set: at. 800 maximum." (Plan, }\:ct.ic1e IV, of §2)

           were established on a craft-to-craft basis. and quali-

           fied      gradua~?s             of the        2~ogram W~£e                t~    be       reco~nended                 to

           tY1e    approJ~l-:iate            UJ1ic)11     ~ 1 f():c   C()!Jsidf.:.·cat:.ic:n        fc~L~   n~eJnb(:?:cshi_p           .. :':

            (Plan, Article II, §2).

                            The Plan expired by its terms on July 1, 1972,

           but, as indica·ted aLready, it has been extended from tin;e

           to time.              The extended plan diffe;:s f:r:mn the original

           in providing for the training of 1,000 rather than 800
                                                 2/
           minority workers. -

                            B.      MOTIONS TO DISJ:HSS

                            The grounds of the motions to dismiss include:
            (1)    the federal defendants• claim that the plaintiffs



                                                                 6.



                                                                                                                                                0647
         1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC
            allowing actionDocument 6-2 Filedas03/23/21
                            to be maintained             Page -9 of 33 PageID #: 430
                                                a class action
                                     certified 2017-07-24 doc 1




            (2)      the state and private defend2nts' claim that the

           plaintiffs have failed to exha8st federal, state and city



           c:ts EiE~~c-t. ic;x~:.   t.h at:    L.1-Jc ir1cli 'f j_6l1-~~ 1 IJ J a   _·I   11 i:.:   j_ f f s 1 ·dC }(. stand insJ ;




           that. the Stc:cte Dep.::;rtment. of La.boT J.C:> i.ro:rnunc from su.'t.t,:

           and (6) their assertion that the complaint fails to state


                                              3/




                                                                                                                             .c: ..... :    '"j   ~ ~ - •• -'-
                                                                                                                             -!.,.   <:1. ...L _L U L     '~:':




           by the plaintiffs                           tQ s8Jmit their complaint to the Equal




           is denied because these admin1strative procedures cannot

           afford plaintiffs the relief they request.

                               1~1 though          Congress estab1 ishcd an Equal. Employ-

           ment Opportunity Commission to hear.· cases involving·

           employment discrimination, the jurisdiction of the Com-

           mi~=;sion is               limited to compl.ai.nt.s \~hich allege "that an

           employer, emplo:zrment a.gency, labor organization or joint.

           labor-mana.gemen t committee controlling apprenticeship or

           other training or retraining,                                    including on-the-job

            traininc_J. programs                   t    l1as engaged in ctn unlawful                                employnK~n t

                                                                  -,
                                                                  I •




                                                                                                                                                                  0648
         1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
            allowing action         6-2 Filedas
                            to be maintained  03/23/21   Page 10
                                                a class action - of 33 PageID #: 431
                             certified 2017-07-24 doc 1




            2000 8 -3, which de

           do not      include the promulgation of an unconstitutional

            ~ffirrna~ive           action           pl~n.




            suppo~t    ~heir               claim, for while the court in Hadnott v.
            Laird, 463 F.2d 304, 305                           (D.C. Cir. 1972) dismi3sed the

            complaint for the plaintiffs' failure to appear first




                                    .,..    . ..,
                       '~l:/SrE:    ICl.l.L           t~c~   fu.1f i .L .l t.l1e i .r   cc~n. t:.r: a.ci.-:.1J.a 1    cornrn.i. t   -~




            discriminat21 on the                      b~3is        of    r~~e.


            plaintiffs note, the complaint is not one under Title VII;

            pl.air.t'ciffs .be-:rc a.:ce r1ot                asl~_:Lng    t~hat    t:}i(~    san.ctior1s of Ex-..

            ecutive Ordc.:r· No. 11246 be irnposed upon third p<.:u:ties                                                      whc::

            fail t.o .fulfill                 contl~ac'c      obligations but. i:hat the federal

            defendants themselves be enjoined.                                      (Plaintiffs               1
                                                                                                                     Memorandum

            at p. 25) .            And in a case simiLn.· to the one here, where

            contractors challenged the                             consti~utionality                    of an           ...liD-·
            posed plan''           {the Philadelphia Plan) the district court

            st.ated, "It is apparent that t:he le9al issue that the

            plaintiffs here presented is fit for judicial resolution."



                                                              8.



                                                                                                                                         0649
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC     Document
             allowing action        6-2 Filed as
                             to be maintained 03/23/21   Page 11
                                                 a class action - of 33 PageID #: 432
                           certified 2017-07-24 doc 1




            rector of the Office of Federal Contract Compliance.

            Regulations promulgated by the Office give the Director



            but however broad the scope of those regulations, a

            complainant may only chalJ. er;ge the a1lrc';ged dJ..:::: cr iininat:j_o,..·

            o.f· a "pr.imc contr:a.ctoT or svbcont:ractor"                                  1           s;L 2 3

            (a)), not the     unconstitution~lity                   of the contract's

            equal   P~plovment     oppor~unity           clause itself.

                      2.    Exhaustion of Federal Administrative
                                                                S~C         §l98l~
                            --Ren1edies   Ur1der tl8 tJ ..             ..
                                                     -·---~-·-.__-------__..,   ...-....   ~,...--.--




                      The state defendants also assert that plaintiffs

            have adequate remed:i.es under federal st.atutes.

                      As noted above, Title VII of the Civil Rights Act

            of 1964, does not prohibit discriminatory acts by

            government officials except where the government is the

            employer.      Nor does it proscribe tbe activities of govern·-

            ment officials or private entities which operate to foster

            discrbnination by employers or unions.



                                                9.




                                                                                                                  0650
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
             allowing action        6-2 Filed 03/23/21
                             to be maintained            Page 12
                                              as a class action - of 33 PageID #: 433
                                      certified 2017-07-24 doc 1




            pria~P,           Congress specifically rejected the proposition




            § J. 9 Dl . .     'Tt.e I-Ic-1.J.E;e:; .a.rJ.d. Sell.Ctt.:e ContTlti t~t::.=.:f:.:::s t.hat J:.. et:>or·t. e.{_1   ·t:l'J<~




            ~;;H98j_         and 1983.               f)ee H.!L Rep,                          !'~o.     92-238, 92d Cong., Jst

            Sf.:fSSr        18--19        (1971);         Sen~           REq;:·y          92-415r- 92d Cor1g ..   1   lst:. Se:SE.,

            24 (1971).                    The HoQSe Report states:

                              «In est2blishing the applica-
                              bility of Title VII to State and
                              1oc~a.l err~.p 1c·:rr{;:es r t:he C(>Dt:nit tee
                              V<li sh_E: s     tc: elf:r~h as i zc~ t.f1.:=.:. t              t~l·1e
                              individual's right to file a
                              civil action in his own behalf,
                              pursuant to ... 42 U.S.C.
                              §91981 and 1983, is in no way
                              z-;ff::::::;tr~.:~d   _..., ...   t·\?()       receTlL.          COLL-: ::.
                              d.ecisic;r1s,            ~l(J 1.1T1·~J     ":.; ~   Interr~.a--
                              ~~!::?.22~-~~?;~~:~:_:::f252E~-~-- ,:i~~~~~-=~:~~~I·c·g·ra pl-1
                              c:o~    t    438      I'~2d       757           (3.J        c~.1r~     1971)
                              aj1c~        Sal~tn.de:cs         [sic~;            \T ..    D(.Jl1~0S
                              Ho-v.se~·-4:n-:rr:-2a                    :Co 9 7 T5TE-·-e:-_:r:e.
                              19 ioT:- h&.V<:! affirned this com-
                              mittee's belief that the remedies
                              available to the individual under
                              Title VII are co-ext.ensive wi-th
                              the individual!s right to sue
                              under •.. 42 U.S.C. §1981, and
                              that the two procedures augment
                              each other and are not mutually
                              exclusive. The bill, therefore,
                              ... does not affect existing
                              rights that such individuals
                              have already been granted by
                              previous le(~ islation." H . .R.
                              Rep. 92-238, 92d Cong., lst Sess.
                              at 19 (1971).


                                                                         10.




                                                                                                                                          0651
             1974-11-08; Filed Memorandum #41415 motion granted
Case
 Case1:20-cv-06131-CLP
       1:21-cv-01421-BMC Document
                            Document
               allowing action to be 20-6
                                       6-2 Filed
                                            Filed02/24/21
                                     maintained   03/23/21
                                                  as a classPage
                                                             Page 70
                                                             action13-ofof215
                                                                           33 PageID
                                                                              PageID #:
                                                                                     #: 434
                                                                                        1001
                                                    certified 2017-07-24 doc 1




             s ce y ()\Ttl <:r                  ~    lrt ·Le r_q_.:.Jt .iC)1lCt1   ~f\:: lt~ r:·r~ c !1(.::               rl.'e 1.egr a r)L. Cc)
                      --                  "\T
                           ........ ------"'-----------~~---------~------~---~-
                                                                                                               .3__{lfJ
                                                                                      ~------·---------------~----·------------------------~~---
                                                                                                                                                   <:·   (




                                                                                                              (5tJ~l        C2::._L~   197J)   r



             cert...           d.~~n.i.{_?.d.r          405     li~S::     916      (1972) .
             -----·---------    ------- ······---




                                                                                             --------~------------------~~------------




                                    The State and private defendants' claim that



              fair employment practice laws, and that judicial action                                                                                        1s

              a~pprc)pr.iate                        ()lJ.l'i   UlJ~Jrl   r~?xt-~au~ii.:-ic)T1      (Jf        t:l:;.()f~e     :ct~rn,2diesr    also

              fails.                The Commissions established by New York State

             Human Rights Law and New York City are                                                                  a~tho=i2cd            only




              Law §§296, 297; N.Y. City Admin. Code §l3l-7.0(a)-(c),

              and have no jurisdiction as to governmental action, or

              indeed action by any entity not falling within the cate-

              gories just designated.

                                    The plctintiffs cannot be required to exhaust

              state procedures                                 wh·~re      there:~       Js ''no administrative remedy

              by wllich plaintiffs could have any assurance of getting




                                                                               11.




                                                                                                                                                                  0652
         1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
            allowing action         6-2 Filedas
                            to be maintained  03/23/21   Page 14
                                                a class action - of 33 PageID #: 435
                         certified 2017-07-24 doc 1




            1527 (2d Cir. October 11, 1974)

            v. Doard of Education, 373 U.S. 6G8 (1963).                               As the Eisen




            inadequate ... or where it is certainly or probably
                         r~~2d    z~t   569.,
            futile."   421/      The case at hand supports this position




           dictated an adverse outcome.                  Here the administrative

            rerneCt;{ (locs not e\ren     exi~:;t:   as t.r)   tl1e   sut~j::~c:·t:   n1a.tte.1:· in




            lack standing to seek relief for the class they represent

            because the claim of discrimination alleged here is not

            properly directed against them, but iather is, or should

            be, lodged against th<::; unions and employers :i.n the N·ew·

            York Ci·ty building trades, and tha·t therefore the essential

            "logical nexus betv;een the status asserted by the lit:i-

            gant[s} and the claim [they} :r:epr.esent" .is missin•J<

            Flas~~~~ohs~,         392 U.S. 83, 102 (1968).                     It is true tbat

            the amended complaint sta.tes:



                                                12.




                                                                                                       0653
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC     Document
             allowing action        6-2 Filed as
                             to be maintained 03/23/21   Page 15
                                                 a class action - of 33 PageID #: 436
                              certified 2017-07-24 doc 1




                               lfrrl-112    i.rlt:;_}-;.i.]   ity        ()~f   tlle   r;1oi.~:tiffs
                        and the class                                      represent to oL-
                        ->cain. E-::::m.ploJ.,.rn,:?n.t         c:::i~     t::co:~l.n.l:ng   j_;:;   tJ·~e
                        direct result of employment prac-
                        t. i CZ.:-': ;:~ () :f C C) I-~::. t Y'\5. c: t: i ()J1 j_l·~- -d.:._·:::~ t r·~::~-
                        11.n i_c,_n s a.n.d
                        . yc,:c}~
                          .             t..--: j_ ty a.Yc:~.?:~. \\/11 i.c:J-:1 c1.l.z~, c:cirnin,~ ·::~ c
                         age: i11st JJlacJ-:.:. a.n.(~_ Sp~:-~n ·j_ s}:l··· s u.rndJ-:Jcd
                        frE:rs•.)rls. ~)                 ( '11 24)



            against minority persons in no way precludes the                                                              2xist~nce




            othc:r.s,

                        To establish standing a party must allege

            a personal stake in the outcome of the                                                   ~ont~oversv              a~        to



            presen~~tion            of issues                  nron which the court so                              larg2




            construction workers who allegedly                                                                   c:.nd          '   '
                                                                                                                          cc.::nL~.nue



            to be denied            en~loyment                  in the New York construction

            industry, the individual plaintiffs have initially demon-

            strated "a personal stake".

                        The existence of standing depends first on
            "whe·ther the plai ntif:f alleges ·that. the chc:t1.lenged a.ction

            has caused him injury in fac·t, economic or                                                        ot~herw.i.se",

            As soc ia.t.ion                                                                                              397 t.J ..     S~




                                                                    13,




                                                                                                                                             0654
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
            allowing action        6-2 Filed as
                            to be maintained 03/23/21    Page 16
                                                a class action - of 33 PageID #: 437
                                certified 2017-07-24 doc 1




            150, .152 (1970)              1    and second on whether tbe plaintiffs

            are    "~·ri.thin     t.hc:       cla::::~;        o.f per.'::;o:ns i:::hat the: ·-·- provi::;ion[s}



                       397 lJ . S .       at 1!:)5 ..



            fondants assert, the denial of job opportunities alone,




            "the right not to be subjected to racial discrimination



            cb.a. ::~ge~d. -;.vi t.h_ e:~n fc:;rcen\::::r.j.t_ of Ex(~.c ui::.i-..:e Or de: r     t-Jo ~   11_ 2 4 fr;   if

            th,::ey have, by a.pp:roval of                          t.b:::.~   New Yor}t Plan 1 failed to enfo.tce



            tion~      of the construction industry and has inflicted an

            injm~y       :\pon plc""tintiffs.
                         1                                         Nor:J;c:iJk C. U. H. E. , ..     l"~or'i·J<:.clk




            u.s.     159, 163-4               (1970).

                             As to the second requirement, the plaintiffs are

            obviously "within the class of persons that the ...

            provision [s] were des.igned to protect. "Association of Da-t:a
                       surJra 7      39 7       {J   <>   S.                            -                     · -----------
            ;?ros::_essincr, kt 1.55.                      Injuries resnH:.ing frcmt racial dis-

            crimination fall squarely within the protections of

            Fi ft.h and Fourteenth Amendments to the Constit.ut.ion, 4 2

            U.S.C. §1981, and Executive Orde:t: No. 11246.



                                                                   14.




                                                                                                                              0655
         1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC
            allowing actionDocument 6-2 Filedas03/23/21
                            to be maintained              Page -17 of 33 PageID #: 438
                                                 a class action
                            certified 2017-07-24 doc 1




                          The private defendants challenge the standing                   o~




            u.s.    415,

                            301 F. Supp. 1:346, l34tj       (E.D.N.Y. 1969).



             an organization of black and Hispanic construction workers

            'v!hich devotes the rnajor:Lt}'' of it':> ef:fort.s to           obta:~ning




            which seeks t.o protect the c.ivi1             .?~i,;hts   of black r:;c,o'c-sons.

             {AmendE"d Cor:1pla.i:nt., '\!4f 7,    29), and which has previouc;···

             ly represented its members in              ant~i-d).scrimina tion       suits.



             357   u.s.    449 (1958).     In contrast to the organizational

            plaintiff in Sierra Club, which was found to lack standing

             because it f~iled to allege that ~ts members "would be

             significantly affected by the ... actions of the respond-

                                                                 405 U.S. at 735, both



                                                  15.




                                                                                                 0656
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
            allowing action        6-2 Filed as
                            to be maintained 03/23/21    Page 18
                                                a class action - of 33 PageID #: 439
                                  certified 2017-07-24 doc 1




            aims of these two groups are alleged to be directly and

            ad_'f·/erseJy· a_f~~c~c~~c·.d. 1:;~t' the                     irlarleqlla.t;ies ZJ.f t:.he             .Ne'~<'l   y·c>rk.

                          lJncJ.r~:r.~   ·thes(.:   ci."L-'.""':iJif'l{-3t:ar:c(~S   t:he Ol.."'ga.ni~:~a.t.iOJ1S ha·v.::~




            of the        i~terests            involved is Lhe primary reason for the

            o.t"g~llLi.zatiOll ~         s ex.ir::;tsrlc:e,       1
                                                                      !     United States v. Board of School



            (7t)1 cir .          1972), cer·L(               den~Lc.:d.;         410 u+s(' 909                 (1972)         1
                                                                                                                                  or i·ts




            the plaintiffs seek to represent, and that. a class of

            perso;.;_s Gtnc1 a.s:_)ociat.ions                     :r·ef?.ces~~Pt:Lns              .iT~e:mJ:le:cs   of t:h.e         c1a.s;~


            can.not both proceed cts prope1:· pla:i.ntiffr:;.                                               The proposition

            is unsupportable.                       Norwalk C.O.R.E. v. Norwalk Redevelop-
                                                    3ss-.F . 2 d at-            9-·3"r:--------   ---~-------------------·


            !:lent.   A?f_~'2.~~-~~~     supra,/           In the Gnly case c.i ted b.Y defendants,



            311 F. Su.pp. c-.d: 1007 1 the Distric:t:: Court did dismiss an

            association after granting class                                         2~elief.             However:, in

            affirming, the Circuit Court noted,                                             :::_upr_~:'     142 F. 2d a.t

            166~



                                                                  16.




                                                                                                                                              0657
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
             allowing action        6-2 Filed 03/23/21
                             to be maintained            Page 19
                                              as a class action - of 33 PageID #: 440
                                certified 2017-07-24 doc 1




                         "The di~,,,·tric~t cou:ct:' s ho1cLin~r t3.-ii:'.L
                         the Association lacked st~mding to
                         sue wns hande0 dawn prior to ~hat
                         c)t t:1·1c St1r."'rern(_:;: Col]:J::t_ i:n /)_::;~_-,-Dc~_iat.5 C:1!
                         of JJa_ t:a_ 1) :~r.)c~ c:: ~~~ ;:_; i n~~J SeJ~\?. .-1. (.~~~ (} z-q a.n..-i. -~"'
                         ·;:~<.:tti.(~x~-~::r I.rl_c . "'iJ~ c:c;~n:J?..- :;~Jl ur.s . .
                         l50f 90 s.c:t.: e:-::7, 20::~ I=~-f~ci . 2d 1:3,1~
                          (1970), a.r1Ci                 i11     t1"f.e li~Jb.t~ (:>f t:11b.t. de . . .
                         c. i. s i   (Ji'J   ~~~r1d   tJ.-if.:   rrto x·~::: rec E:3·1 t: d.ec J. ::~ :i. c,·n
                         in Citj_zcns to ?reserve Overton
                         Park, Inc. v. Volpe, 401 U.S. 402,
                         91 r.~.Ct:, 8J.4; 2-S L.Ed . 2d_ U6 (197l)
                         is at least d6ubtful."

             It is not aJlesed that the aims of the organizations

            conflict with those of the plaintiffs or the class they



             455 F.2d 41              (7th Cir. 1972).                          The determination of a

             class would therefore not alter a finding                                                    tha~   Fi?~t   Back




                                     Cif     T~abt;:r~




             42 U.S,.C, §1981 m!..<St be dismissed because a state 2<n·J

             its ar.rencies are not "pe:csons" w.Lt.b.in the .meaning of the




             Furthermore, the doc-trine of sovere.i.gn irnmuni ty bars the

             claim under the constitution and Executive Order No. 11246,

                                                                                                                  682    (1949);

             H~~_:__Louisii.'tna,                     134 U.S. 1 (1889), and the statuto:rv

             ~..vaiver   by Nev,r York State of its immunity does !:o't:: encom--



                                                                     17.



                                                                                                                                   0658
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
             allowing action        6-2 Filed as
                             to be maintained 03/23/21   Page 20
                                                 a class action - of 33 PageID #: 441
                               certified 2017-07-24 doc 1




            1956)   ~   o.££~dr       3   t·J,\'~.2d.   356   (19S7);   BJ.~ce~n   "'f./ ..   l-,1ox-t
                        ·--··---···




                          7.     The Suit Against the Governor and




            plaint fails to state a cause of action against the Gover-



                          In reviewing a motion to dismiss for failsre to

            state a claim against a state official, the Supreme                                          Cour~


            recently reiterated the proposition that "the allegations




                    u.s.                  (April 17, 19 7{1) , and "should not be-:; dis-

            missed      ~or    failure to state a claim unless it appears

            beyond doubt. ·that: plaintiff cmJl.d prove n.o set. of fic<cts

            in support of his claim which '''Ou.ld ent:L"l:lc him to rel:i.ef,"




                         The amended corrrplaint alleges that the Governor

            of New York is charged with the duty of enforcing equal

            employment opportunity requirements applicable in the

            St.ate of Ne"'' York( and the Industrial Commissioner i.s

            responsible for enforcing equal employment opportunity

            requirements on New York pl.:tblic construction sites,


                                                         18.



                                                                                                                 0659
         1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
            allowing action         6-2 Filedas
                            to be maintained  03/23/21   Page 21
                                                a class action - of 33 PageID #: 442
                                        certified 2017-07-24 doc 1




           here clearly states a viable claim against                                              th~    Governor




           r::lair1t.ifi;;_;        1
                                         cJa.i.rn..    Th·::~   rnoti.(.JD.     tc; di::;rr;iss the      cc~rrrpl.clir1·t


           agdinst these officials is therefore denied.

                             C.          MOTION FOR A DETPRMINATION OF A CLASS



           order allowing thjs action to be maintained as a class

           ac1:ion         F'-n~su~nt           to Hu1es 23 (a)                 an.d    (b) (2)   of th<" F'ec1e:ca1

           H'-:les of C:Lv:il Procedc;re on behc:J.f of themselves and                                              '~ail


           other black and Spa.n",_sh surn<em;ed per .sons Hho are ca.pabJ e



           st}·_·c:c~t_i_c)n. ...,_,~.:c)r}:,   c~11c1 v::l1o   \«.,1 iS['!   tc; perform con.st:ruct.io11 \:;ox:-'1 .~

           ~;d.tJiin       the j         uri~:;d:Lction         vf      union~,        tha ~ are membe1:s of

           the defendant Building and Construction Trades Council

           of Greater New York."

                             Rule 23(a)               states:
                              11
                                   (a)    Prerequ.isites to a class action.
                             One or more members of a. cJ.ass :may
                             sue or be sued as representative
                             parties on behalf of all only if (l)
                             the class is so numerous that joinder
                             of all members is unpracticable,
                             (2) there are questions o£ law or
                             fact common to the class, (3) the
                             claims or defenses of the repre-
                             sentative parties are typical of
                             the cla..ims m~ defenses of the
                             class, and (4) the representative
                             parties will fairly and adequately
                             protect the in t.erest:s of the class."


                                                                  10  _./.




                                                                                                                            0660
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
             allowing action        6-2 Filed 03/23/21
                             to be maintained            Page 22
                                              as a class action - of 33 PageID #: 443
                                certified 2017-07-24 doc 1




            The private          defenda~ts      argue that plaintiffs have not




            States        Constitutio~     or Executive Order No. 11246 neces-



            c;f l:Zu.1e :? 3)

             p:dbc':lotninate over




                                                                        , 425 1'.2d 8S3,




            ai.: 937 ..

                          Plaintiffs' c1a1rns are also typical of the class

            claims.         P:u1e 23 (a) ( 3),    The facts here vi.ci:ua1.1.y· m.irro:r




            Tenney approved the maintenance of an action on behalf of



                                                   20.




                                                                                           0661
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
             allowing action        6-2 Filed 03/23/21
                             to be maintained            Page 23
                                              as a class action - of 33 PageID #: 444
                                 certified 2017-07-24 doc 1




            a nearly identical class.                The fact that Rios involved




            defendants suggest, render the plaintiffs' cJ.airns




                                                  119 0 ·- 2     (IL D • N , Y , 1 9 7 0 ) ,. a f f ' d
                                                                                              ~---···----




             (1971)'



             tltou~J11   F}laintiS:fs ma5t l1ave. rnE!t        t11E~   c~t)J;,licaL;lc   star1d.a.1~d.s


            of Hu1e 23       r    their pleadi:·;gs do ncrt. esta.b.1.i.sh a need for

            a c;1a.::_>s a.ct:ic1.n

            rule    w~ich        rsquires th0 demonstration of such a need



            party DDposing the class has acted or refused to act

            on grounds generally applicable to the class, thereby

            making appropriate final injunctive relief or correspond-
            ing declaratory relief with                         respect to the class as




            490 F.2d 1255, 1261 (2d Cir. 1973), approved the denial

            of a cla.ss determination where                    cla~;s     relief 'YlOuld be



                                                  21.




                                                                                                            0662
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
             allowing action        6-2 Filed as
                             to be maintained 03/23/21   Page 24
                                                 a class action - of 33 PageID #: 445
                                      certified 2017-07-24 doc 1




             . .,             '
             J 1.JtlCJln~;_n -r:.,

             than the Court ultimately dccrce3 and stated it did                                     ~ot




             been made here, and since Rule 23 grants plaintiffs the



             without demonstrating the necessity of class relief.

             See Notes of Advisory Committee on Rules Relating to ths

             19 66 Amc'nchnents of Fede:ra.l. n.uJ.es of Civil Procedm:e




             Miller, Federal Practice and                                   Proc~dure:   Civil §§1775, 1776,

             (1972}.                 Bur:: see

                                         5- .,...._ ....< , 516   (S.D.N.Y,   197<1)



             (Metzner, J.)                       We have carefully reviewed the other argu-



             them without merit.

                                  Accordingly, the motion is granted allowing this

             act:Lon to be maintained as a class and the cL.L.::s .i.s

             defined as "all black and Spanish-surnamed persons who

             are capable of performing, or capable of learning to



                                                                      22.




                                                                                                               0663
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
             allowing action        6-2 Filed as
                             to be maintained 03/23/21   Page 25
                                                 a class action - of 33 PageID #: 446
                              certified 2017-07-24 doc 1




             a:.t'f.: rn·~-~.rnf:"):~::_r·:3 of tl1e 0.c.fc.n<.lant l3r:ildin~; ctJll1 C~ons·t:r:tJ.ctioJl




                          Plaintiffs m8ve for pre                   i~inary       relief prohibitins
                                                                                          6;/

             further iDplementation of the New York Plan.



             though we recognize that the Plan may well be constitu-

             tionally defective.



             mum" of 1,000 trainees to be ernpJoyed on all city,




             alreadv skilled            non-wh~.tes;          and establishes no require-

             mont that graduate trainees                      t~   accepted into any

             un1on.       Whether this scheme discharges the duty placed

             by the order on federal and state officials to com-

             pensate for and effectively oversee the eradication

             of employment. d.:Lscr.iminat.ion .is at the very least ex-

             tremely doubtful in view of the well-documented history

             of discrimination by New York City construction industry
                                                   7/
             un:;.ons and employers.                      If the requirements of the Plan

             are. so minimal that they result, albeit unintentionally,

             in governmental acquiescence in racially discriminatory


                                                        23.




                                                                                                             0664
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
            allowing action        6-2 Filed as
                            to be maintained 03/23/21    Page 26
                                                a class action - of 33 PageID #: 447
                         certified 2017-07-24 doc 1




            practices, then greater efforts arc mandnted by the Can-




            represent are b2ing violated.        ~):_~:t.~·   tJni.ted. E-J·Lc::.t:e..:3
                                                              ·--------~-----
                                                                                                   \i" ...    Fia.\le:s
                                                                                .,_.._ _____________________________ ;:! _______ _




                                                                                                   }~"(:1-l_t~idcs
                                                                                                   -~--~---         .... ~---




                      Nevertheless, as plaintiffs               ~


            evidentiary hearing is necessary to establish facts which
                                a.



            The actual method bv which trainess are selected and




            the Plan without a developed knowledge of its actual

            impact in operation.




            276   (2d CiL 1973), "What is invoJ:ved [J.n a motion for a

            preliminary injunction] i~ an evaluation of where the

            equities lie, considering in addition to the hardships

            such factors as the unce:rt:ainty of the issues raJ sed, .. ''.


                                          24.




                                                                                                                                     0665
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
            allowing action        6-2 Filed as
                            to be maintained 03/23/21    Page 27
                                                a class action - of 33 PageID #: 448
                                  certified 2017-07-24 doc 1




            Order No. 11246 has never been juJiciaJly detsrmined.




            calling          approxi~ate


            De consolidated with the tyial on the                                   rr~rits     as providea

            lJ}-   P1.11{~   65   {a~)   {2)         t:l·je l: ec1e:cu"1 P. ule::; CJ£ ci~\?j_.l .b':C()CF:(iurt=:'."
                                                            4
                                               ()f




            Plan, we turn to the remain




                             "ad211.i n i s·ter i11~J c~g(:;!±G i c s ar~:; clireci:ed
                             to inform their grantees that where
                             there is a viahle and effective
                             hornet>O\\'n or imposed cc·r1st:ruction in--
                             du:stry plc.u:1 in operat icm in a
                             geographical area, additional
                             and/or supplementary State or local
                             EEO requirements may not be
                             applied to Federally-assisted




                                                                                                                        0666
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
            allowing action        6-2 Filed as
                            to be maintained 03/23/21    Page 28
                                                a class action - of 33 PageID #: 449
                                                 certified 2017-07-24 doc 1




                                                 t.5. C>.n r .: : <_·1 j C~(:; t S
                                 (."'.(.}D :-:; l: Y:l.! c.·:                                    ,.
                                                                                                      11


                                 c:ox:·:l?12~-~-nt ~- E'::>:1liL- 1_-;= (~)                      ..

                                 ')..... c,_,.   )




                                 fiJ.J.~-;                 :i.t.;::,             ·t~·;;c::D.t.   tc!          l;:~-;_:tiT-rY:.,3.t~:i-'./f'·.
                                 acLic~n1                        r;.:1t~n!.~              [i]t-            j_:::   ~::~.s;~~(_:::rlt.i.c:J
                                 th. d t c:-:3 1 }_ y t:- 11 C)!~~(:: r-1 ]_ C} l-~ r> t }-_:_ ~:3 l-::. ;:;. \-'f.:
                                 been ap0roved by either the Goveznor
                                 or- tll.i.E: rJ-.:-:r::~;~rt:lnC:·:n.·t r3h(>-~J1::J 1:>(~} i11~"
                                 eluded in the specifications [far
                                 a1J. Stc:·l~E~ a::·J'-~- ::-~t<.--:_i=~=;~a~:siB·;::::_~d c·c.J.n--

                                 Corn.}';;1a_ir.t~                     t   Exb.il)j_t IJ) ..




                                 On                  Jan~ary               lG, 1974, the U.S. Secretary oi                                                          Laho~.




            and the Director of the Office o£ Federal Contract Com-

            pliance issued a regulation, 39 Fed. Res. ') ") r-: ;;_                                                                     ,l......_ •   .,_;,_,   i


                    " l - ln
            was publlsled
                        - .         >

                                                                                                 Register on January 21, 19 'jij                                             !


                             • .r.::                 • •
             to be ern::'!cr..lve on the date of publishing.                                                                                          it. co:ns-ti·c"
                            ,~




             tuted an amendment to 41 C.F.R. §60-1.4 and, according

             'to its preamble was intended:

                                 "to clarify ·the exten·l to which
                                 the U.S. Department of Labor will
                                 deeD Stote and local government
                                 equa.l emp:Loyment opportunity re-
                                 quirements applicable to federally
                                 assisted construction contracts
                                 subject. >co the equal employmeT1t


                                                                                       26.




                                                                                                                                                                                 0667
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
             allowing action        6-2 Filed as
                             to be maintained 03/23/21   Page 29
                                                 a class action - of 33 PageID #: 450
                                 certified 2017-07-24 doc 1




                      reguirements of Executive Oreer
                      11.246, cts r;n:~~.ncle-cir and. i~t~.s i.rtl;)1C!.!1~:::nt-
                      :Lng        r\.!J.-E~.s!      :r-c~~-JlJlatior·l~~;               .r   ;_~_r;_·::}     :J.r:d(:;:·s!
                      .i.r1 c   1 'LJ.(3.i ng    ~F~:. .~cLE! r :::i.1          l -21Tl1;) l o~~~rr:.r:-~rl t.
                                                                          E:(~~ ;).a:
                      oppor~unity bid documents incorpo-
                      :c .:~. t ..~;_n g t.t:.{-? .rc ~1 ~J i ·c~:..:··tnen-~~- '3 c:f \n.J J. r.::r2 t c:__·cy
                      or imposed construction indust~y
                      plans establjshsd pursuant to the
                      I~;::ecuti\re              ():cc~;:::~c    .   t$     ".39 I'r;d.           ~        J~;.::g   .




           p~ojects      to submit th2                          requi~emerrts                                to the Director of             th~

           Office of Federal Contract C

           Director was to render a                                       dccis~on                    which could be a0pealed




                      ~~ ~~~.~ Tr~t;~~ t~e ~:c ~~~~ h :~:~:~JCTr-~~~~~,5
                                                    0                      1

                      trai11ir.::g reqt.l~-i~rernen-t.--:£~ sh.::-\,11 11ot. b-f:
                                                                                                                     or
                      included in federally assisted
                      construc~ion contracts until the
                      Director~ or, in. the case of an
                      appeal, the Assistant Secretary, has
                      had an opportunity to make a de-
                      termination in accordance with this
                      paragraph.n          41 C.F.R. §60-l.4(b)
                       (2), 39 Fed. Reg. 2365 (January
                      21, 1974}.

                      Plaintiffs challenge all three                                                                     regulation~   as in-

           valid for failure to be published in accordance with

           federal and state law.                                    They also challenge the                                      Brenn~n




           employment oppo:ctunity prcqrams.


                                                                          27.




                                                                                                                                                  0668
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
             allowing action        6-2 Filed 03/23/21
                             to be maintained            Page 30
                                              as a class action - of 33 PageID #: 451
                            certified 2017-07-24 doc 1




            Memorandum      ~nd        the JunQ 29, lS73 State letter.

                      Ir1   t.}-f':3




            quirements of the            Ad~inistrative   Procedure Act, 5 U.S.C.




            and the federal defendants in this case are accord             ly
                                                                    all
            enjoined from enforcing the Erc2:na:l1 lielr:e>:candum or~/ teder·-

            ally-assisted construction projecls.

                      Plaintiffs next argue            t~2t   the State letter is

            invalid because it was not             pubJi~hed   as required by Art-

            :lcle 4 1 §8, New York Consi:i tution, and New York Exec:·:t.ive

            Law §102.       Article 4, §8 of the Stat0 Constitution

            (McKinney 1969) provides:



                                                 28.




                                                                                        0669
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC     Document
             allowing action        6-2 Filed as
                             to be maintained 03/23/21   Page 31
                                                 a class action - of 33 PageID #: 452
                            certified 2017-07-24 doc 1




                               "No                     ()X"      Y   (~ ~jU.. !.
                                                                                -;      .   '
                                                                                     Ci ·c l. C; ~ 1
                      bv any state department, beard,
                      b~reau, officer, authority or corn-
                      mission; except such as relates to
                      tl-~(:     crgar·t:1.:/,~~t.i{).l-J                 o:c        :i.nter.rJ,·-~.1.       rr~~~.:rla~~;f~-­
                      ment of a                   sta~e         dc0artment, beard,
                      }:_; lJ.:C (::: ?:l U
                                      1
                                            2 1 t: h.f)l~ .i 1·::;( C~ y· C()ll't:Ci i 'i. ;:_; i ()D. ::
                                             1


                      shall be effective until j t is filed

                                          T~e          legislature shall pro-
                      \;j_d_e _fc;r          L-.-~-2      specc.r.~'/                            :tc . .:.~:.:.ic;!·;. c)f
                      s tlc.ll     ru.J. ~~ ~:;    .?::_xJ,:J_   X.'(::·-~-l11 {:t t ..i.0~1E-         l   })y
                      a.pp:copr:i2tc                   lt:·f~4S      (·   n




            (McKinney 1972) which provi.des for                                                                  J.ic;z;_t.:L(_;r.~.   of   Ei~LI




            been interpreted by tho New York Court of Appeals in

                                          10 N.Y.2J                           '~3,              218 N.Y.S.2d 38, 176                           N.~.


            2d 495 (1961) , in which

                      "The term 'rule or regulation,' has
                      not, it is true, been the subject of
                      r)rec .i se d:..:: f j_]-;. it i ();·: ' J:>tl t: ·t.J:l:::~ s:c c;c.1rl }.)8
                      I.i t t.le: donb-: that, as emp1.oyc·d 1 n t.he
                      cor1s t.i. t11 . i:j_c~na1 l)Y"C"~V is ic~n, it_---_, E:rtJ.l:Jx·aces
                      any kind of legislative or quasi-
                      legislative norm or procedure which
                      establishes a pattern or course of
                      conduct for the future.                              The label
                      or na.rae err~r:.>l(Jj.recl is 11<.Jt. :Lrn;)()J:·t:a.. n.t
                      and, unquestionably, many so-called
                      'o:rd.E~rs' corn.e vJitf1ir:. the ter:rn .. H

            r.rhe S·t:ate letter establishes a                                                  prOCC-'!d1.1Y8          for fut1_;-re ap·--

            proval of a.f.fir:rnative actior: plan:.:>_, and ·therefore falls

            within the constitutional and statutory publication re-

                                                                                                                                  Sir.£ce



                                                                          29.




                                                                                                                                                      0670
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
             allowing action        6-2 Filed as
                             to be maintained 03/23/21   Page 32
                                                 a class action - of 33 PageID #: 453
                            certified 2017-07-24 doc 1




             defendants do not contest the fact that the letter

             was   n~ver    published 1 the motion £or surr@ary judgment.is

             granted, and the State defendants are enjoined from

             enforcing the terms of the letter ttlithout meeting the
                                                              8/
             necessary publication requirements.

                       C.     MOTION FOR   PRELJ:t<~iiNARY   INJUNCTION

                       It follows from our grant to plaintiffs of partial

             summary judgment that the plaintiffs are entitled to

             a preliminary injunction restraining the federal and

             state defendants respectively from enforcing both the

             Brennan 1>1emorandum and the State letter as to locally-

             administered, public construction sites which receive

             federal or sta·te assistance as the case may be.

                       D.     FEDERAL DEFENDANTS 1 NOTIO:JS TO DISHISS

                      The plain·tiffs move to dismiss for failure to
                                                    by
             exha.ust the re.medy allegedly afforde0/ the January 1974

             regulation.

                      As indicated above in detail, we held in the

            companion case of Cit.y v. Diamond,              S~J?r~-'   that the

            Januar_y regulation of the Secx<etary o£ I,abor was .in-

             validly prorrmlgated and without legal effect.                  The

             provisions of the "regulation» therefore afford no admini-

             strati ve remedy for the plainti.ffs tha·t need be exhau::Jted

            before seeking judicial relief.



                                             30.



                                                                                        0671
          1974-11-08; Filed Memorandum #41415 motion granted
Case 1:21-cv-01421-BMC    Document
             allowing action        6-2 Filed 03/23/21
                             to be maintained            Page 33
                                              as a class action - of 33 PageID #: 454
                          certified 2017-07-24 doc 1




                      For the reasons set forth above, the motions to

            dismiss are denied except as to the New York State De-

            partment of Labor.       The motions for deter-mination of a
            class and for partial surnmary judgment are granted.             The

            motion for preliminary relief is granted to the extent

            indicated.

                      It is so ordered.



            Da·ted: New York, New York
                     November 8, 1974.




                                           3J.•



                                                                                        0672
